Citation Nr: 9900818	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  96-06 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Basic eligibility for Dependency and Indemnity Compensation 
(DIC) benefits based on the appellant's alleged status as the 
helpless child of a veteran.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is the son of a deceased veteran who had 
essentially continuous active military service from September 
1948 to July 1969.  The veteran died in October 1994.  This 
matter comes to the Board of Veterans Appeals (Board) from 
rating decisions by the St. Petersburg Regional Office (RO) 
of the Department of Veterans Affairs (VA).  In September 
1997, this case was remanded by the Board for further action 
and development of the evidence.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he qualifies as the helpless 
child of a veteran to receive DIC benefits.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence preponderates 
against a finding that, by the date on which he attained the 
age of 18, the appellant had become permanently incapable of 
self-support by reason of mental or physical defects.  


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1972.  

2.  On his 18th birthday, August [redacted], 1990, he was not 
permanently incapable of self-support by reason of mental or 
physical defects.  


CONCLUSION OF LAW

The appellant does not qualify as a claimant for DIC benefits 
as the helpless child of a veteran.  38 U.S.C.A. 
§§ 101(4)(A)(ii), 1310 (West 1991); 38 C.F.R. § 3.356 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant has filed a claim seeking DIC benefits based on 
his father's service-connected death.  Such benefits are 
available only to certain survivors of deceased veterans.  
38 U.S.C.A. § 1310.  With certain exceptions, children of a 
veteran do not qualify as legally valid claimants for DIC 
benefits after they have attained the age of 18.  38 U.S.C.A. 
§§ 101(4)(A)(i).  The appellant was born on August [redacted], 
1972; he is currently more than 26 years of age.  

One of the principal exceptions to the 18-year age limit for 
an eligible "child" of a veteran, and the one which is 
directly at issue in the present appeal, pertains to an 
unmarried, legitimate child of a veteran "who, before 
attaining the age of eighteen years, became permanently 
incapable of self-support" by reason of mental or physical 
defect.  38 U.S.C.A. §§ 101(4)(A)(ii); 38 C.F.R. § 3.356(a).  
This requires an initial determination as to the claimant's 
condition at the delimiting age.  If the claimant is shown to 
have been capable of self-support at 18, the Board need go no 
further.  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  

In support of the current claim for DIC benefits, the 
appellant has submitted medical evidence which describes his 
condition primarily as of December 1994 and later.  He has 
most recently been described by his family physician (in a 
July 1998 statement written just prior to the appellant's 
26th birthday) as being "in good general health," but 
suffering from cerebral palsy with a resultant imperfect 
articulation of speech (dysarthria), and a history of focal 
motor seizures in the past which have been inactive recently.  
There is nothing in this medical description of the appellant 
which suggests that he is unable to support himself by his 
own efforts; by implication, therefore, he could not have 
become permanently incapable of self-support by the age of 
18.  

The appellant's treating neurologist has also submitted two 
written statements in support of the current claim.  These 
date from December 1994 (when the appellant was 22) and March 
1998 (when he was 25).  No competent medical evidence has 
been received which documents the appellant's medical 
condition on or before his 18th birthday on August [redacted], 
1990, although he was asked to submit such evidence by the RO in a 
letter addressed to him in March 1998.  

In March 1998, the appellant's neurologist indicated the he 
was being treated for several problems: the first being a 
seizure disorder that has been well controlled since 1981; 
and the second being severe spastic cerebral palsy with 
muscle contractions (myoclonus).  He was described as doing 
quite well cognitively, although experiencing most of his 
problems in mobility and a loss of fine motor coordination.  
The neurologist indicated that the severity of these problems 
to the appellant would require "lifelong assistance to 
complete certain activities of daily living."  While the 
Board recognizes and does not wish to minimize the extent of 
the appellant's physical limitations, this is not a portrait 
of an individual incapable of supporting himself by means of 
substantially gainful employment, given proper education or 
training, and possibly some assistance in completing some 
unspecified activites of daily living, as indicated by the 
appellant's neurologist.  The appellant's alleged dependence 
on others for certain unspecified, and possibly quite 
limited, activities does not necessarily equate to helpless 
child status.  

In the earlier, December 1994 statement, the appellant's 
neurologist not only described his condition at the age of 22 
(generally similar to the above descriptions); but also 
supplied a very general medical history of the appellant.  
Apparently, he suffered from perinatal asphyxia which 
resulted in an abnormal (dystocic) delivery, producing 
residual paralysis (hemiplegia) of the left side of the body.  
"Milestones, primarily motor, have been delayed;" but 
cognitive abilities were adequate and, in fact, the appellant 
was about to start a computer programming course at 
Tallahassee Community College.  "He has been held back two 
years; however, he seems to be catching up fairly well."  

It was further reported by the neurologist in December 1994 
that the appellant had required treatment for seizures in 
1980 (when he was approximately eight years old); however, 
these seizures, which had primarily affected the left side, 
had been "completely asymptomatic" since 1981.  Furthermore, 
in "the last three or four years [i.e., since approximately 
the age of 18 or 19] he has had a problem with intention 
myoclonus involving primarily the right side, typically 
coming when he is about to do some form of motor action or he 
is excited.  It usually calms down when he is relaxed."  
Medication has been tried for this problem with mixed 
results.  

Finally, it was also reported by the neurologist in December 
1994 that, during childhood, the appellant had undergone 
several surgeries involving heel cord lengthening in 1981 on 
the left side, and bilateral quadriceps lengthening in 1986.  
Otherwise, his general medical history was unremarkable.  
Socially, the appellant was single and lived with his 
brother.  

The current evidentiary record, as summarized above, does not 
at all demonstrate that the appellant became permanently 
incapable of self support on or before his 18th birthday on 
August [redacted], 1990.  As previously mentioned, no competent 
medical evidence directly describes his condition earlier 
than age 22, and his current reported condition, although 
reflecting severe physical limitations, does not seem to 
preclude gainful employment.  His speech is slurred and 
therefore somewhat impaired and imperfect, but he is 
reportedly capable of expressing his feelings and thoughts 
without difficulty.  Also, in December 1994, his gait was 
described as a little bit ataxic and spastic, but he is 
not shown to be immobilized by his problems, and his seizures 
have been reported to be asymptomatic and well controlled 
since 1981.  Also, his apparent ability to successfully 
complete (although ostensibly later than usual) a high school 
education, and his reported plans to begin computer training 
at college are commendable, but such a situation seems 
inconsistent with a helpless child status.  No further 
details regarding his educational history have been reported.  
As the preponderance of the evidence is against the 
appellants claim as the helpless child of a veteran, he is 
not now eligible for DIC benefits.  


ORDER

The appeal is denied.  


		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board granting less 
than the complete benefit, or benefits, sought on appeal is 
appealable to the U.S. Court of Veterans Appeals within 120 
days from the date of mailing of notice of the decision, 
provided that a Notice of Disagreement concerning an issue 
which was before the Board was filed with the agency of 
original jurisdiction on or after November 18, 1988.  
Veterans' Judicial Review Act, Pub. L. No. 100-687, § 402, 
102 Stat. 4105, 4122 (1988).  The date which appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision which you have received is your notice 
of the action taken on your appeal by the Board.
- 2 -
